McCLELLAN, J.
The general status involved in this action of ejectment may be found set forth in Bolen v. Hoven, 143 Ala. 652, 39 South. 379; Id., 150 Ala. 448, 43 South. 736. The plaintiff here appeals from an order granting a new trial.
The rule is that this court will not reverse the court granting a new trial, unless the evidence “plainly and palpably supports the verdict.” — Merrill v. Brantley, 133 Ala. 537, 31 South. 847. One of the contested issues in this case was whether the land sued for was the land descending to plaintiff from Odosia Stringer, nee Walker, plaintiff’s mother. Much testimony was introduced tending to support the plaintiff’s contention; while, on the other hand, there was much testimony to the effect that the land in suit was not the land to which plaintiff was entitled as the only heir of her mother. The question presented to us is one purely of fact. We have carefully read the entire testimony, and after so doing we cannot say that the trial court erred in its action in ordering a new trial.
The judgment is affirmed.
Dowdell, C. J., and Simpson and Mayfield, JJ., concur.